DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 7, 10, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillame-bert et al (US2019/0251468) in view of Yang et al (US2019/0171957).

Regarding claims 1, 10 and 17, Guillame-bert teaches a computer implemented method of generating a gradient boosting decision tree for obtaining predictions, the method comprising:

performing a linear search to find a subset of variables with maximum split gain; and
(Guillame-bert, Fig. 2; “During training, each splitter is searching for the optimal split among the candidate attributes it owns. The final optimal split is the best optimal split among all the splitters. The optimal split is defined as the split with the highest split score. As examples, either the Information Gain or the Gini Index can be used as split scores”, [0071]; the linear search is a popular and simple search technique which may be used; “DT bagging, DT gradient-boosting, and DT boosting are three successful solutions aimed to tackle the DT overfitting problem. These methods (which can be collectively referred to as Decision Forest (DF) methods) can include training collections of DTs”, [0004]; “While the present disclosure mainly focuses on Random Forests, the proposed algorithm can be applied to other DF models, notably Gradient Boosted Trees”, [0042])
	Guillame-bert does not expressly disclose but Yang teaches:
	finding split points by sorting variable values of a feature by their gradient during training of the gradient boosting decision tree;
(Yang, Fig. 3; “the payer model 304-1 and the revenue model 306-1 can be tailored to make predictions for users having a user age corresponding to the first subset of data 302-1 (e.g., a user age of one day). Likewise, the payer model 304-2 and the revenue model 306-2 can be tailored to make predictions for users having a user age corresponding to the second subset of data 302-2 (e.g., a user age of two days). As a user advances in age, data for the user can be assigned to a new subset of data 302, which can be processed by a new payer model 304 and/or a new revenue model 306”, [0031], the input data is divided/split/sorted into multiple data subsets 302-1,… 302-N according to the different user software usage ages (gradients); “Each subset of data 302 can then be provided as input to one or more predictive models. In the depicted example, the predictive models for each subset of data 302 can include (i) a payer model 304 configured to predict the likelihood that a user will become a payer for the software application and (ii) and a revenue model 306 configured to predict the amount of revenue that a user will generate for the software application”, [0030]; Fig. 2, “The processing module 120 can preprocess (step 210) the pre-install data 204, the application data 206, and/or the transaction data 208 to generate a set of processed data 212 that can be used to train one or more predictive models (e.g., in the prediction module 122) and/or can be used as input to the one or more predictive models”, [0024]; “Tree-based methods can split a feature space into distinct and non-overlapping regions, and the splits can be performed based on information gain. The approach can require relatively little data preparation compared to other algorithms. In a preferred approach, gradient boosting trees can combine weak learners (e.g., decision trees) in an additive and iterative manner, with a model in each iteration correcting a predecessor model. The payer models 304 and/or the revenue models 306 can be based on or can utilize, for example, gradient boosting trees, neural networks, and/or random forest, though other regression models or classifiers can be used”, [0036])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yang into the system or method of Guillame-bert in order to reduce computation power in searching for a best model and focus on key interests of the feature using split or divided data subsets according to their gradients (differences between data subsets). The combination of Guillame-bert and Yang also teaches other enhanced capabilities.
	The combination of Guillame-bert and Yang further teaches:
modifying a node of the gradient boosting decision tree to have multiple split points on the node for a feature as a function of the linear search.
(Guillame-bert, Fig. 2, “The method includes for each of the plurality of depth levels of the decision tree except the final level, selecting, by the one or more computing devices, one or more final splits respectively for the one or more nodes at the current depth level from the one or more proposed splits identified by the plurality of workers”, [0009]; “selecting, by the one or more computing devices, a plurality of final splits respectively for the plurality of live nodes at the current depth level from the plurality of proposed splits identified by the plurality of workers”, [0011]; the determination for the node split may use the data subset split method of Yang (Fig. 3))

Regarding claims 7 and 14, the combination of Guillame-bert and Yang teaches its/their respective base claim(s).
The combination further teaches the method of claim 1 wherein the decision tree is a gradient boosting binary tree.
(Guillame-bert, “gradient boosting trees”, [0036]; “classification and/or regression trees”, [0114]; e.g., a gradient boosting tree for binary classification output, e.g., an image feature is either a “car” or a “cow”)

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillame-bert et al (US2019/0251468) in view of Yang et al (US2019/0171957) and further in view of Packt_pub (Binary Decision Trees.2018)

Regarding claims 9 and 16, the combination of Guillame-bert and Yang teaches its/their respective base claim(s).
The combination further does not expressly disclose but Packt_pub teaches the method of claim 1 wherein during training of the gradient boosting decision tree, at a time of scoring, a logical OR is performed on multiple feature values at a node with the input feature-value.
(Packt_pub, “A Binary Decision Tree is a structure based on a sequential decision process. Starting from the root, a feature is evaluated and one of the two branches is selected. This procedure is repeated until a final leaf is reached, which normally represents the classification target you’re looking for”, p1/10)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Packt_pub into the modified system or method of Guillame-bert and Yang in order to achieve fast tree building and speedier classification using a binary decision tree structure which includes an OR operation in each split node for output selection. The combination of Guillame-bert, Yang and Packt_pub also teaches other enhanced capabilities.


Allowable Subject Matter
Claim(s) 2-6, 8, 11-13, 15 and 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 2-6, 8, 11-13, 15 and 18-20 recite(s) limitation(s) related to manipulating values of low population feature values, and properties of the gradient. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Response to Arguments
Applicant's arguments filed on 10/11/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, Applicant, in pages 7-8 of the remarks, argues that the combination of the cited references fails to teach “modifying a node of the gradient boosting decision tree to have multiple split points on the node” as recited in claim 1.
The Examiner respectfully disagreed. Each tree builder in Fig. 2 of Guillame-bert include multiple splitters. While the decision tree (DT) is illustrated as random forest DT, the tree or its splitters may be in the form of gradient boosting DT (“While the present disclosure mainly focuses on Random Forests, the proposed algorithm can be applied to other DF models, notably Gradient Boosted Trees (Ye et al., 2009)”, [0042]). Yang teaches an example of how a feature node in a gradient decision tree is further split into multiple decision points according to the ordered subsets of data in relation to a feature.  Yang in Fig. 3 shows prediction module 122 as a DT (from block 212 on the left to block 308 on the right). This decision tree may be generally treated as a gradient boosted tree as whole since, e.g., payer models 304 and revenue models 306 may each be a gradient boosted tree (“The payer models 304 and/or the revenue models 306 can be based on or can utilize, for example, gradient boosting trees, neural networks, and/or random forest, though other regression models or classifiers can be used”, [0036]). In summary, the dataset 212 is sorted into multiple data subjects 302-1 to 302-N based on the user age per software application per a particular feature (e.g., payer model) (i.e., new users or long-time users/older users per application, “where user age is or represents a length of time since a user first installed or began using the software application. For example, a user who installed or began using the software application yesterday can have a user age of one day. In preferred examples, preprocessed data 212 for users having a first user age (e.g., one day) can be added to a first subset of data 302-1, preprocessed data 212 for users having a second user age (e.g., two days) can be added to a second subset of data 302-2, and so on, to form a total of N subsets of data, where N can be any integer greater than one”, [0029]). Any portion of data subjects 302-1 to 302-N by themselves may form a gradient boosted tree (combing 302 and 306 layers). When a combined block of 302-i and 304-i is considered as a branch of the gradient boosted tree, a node at the input of 302-1 to 302-N is split into multiple split points 302-1/304-1, … 302-N/304-N per feature “payer model” and produces a final prediction based on all outputs of multiple gradient boosted trees 302-1/304-1, … 302-N/304-N for, e.g., feature “payer model”. Note that at block model prediction 308, the inputs for the final predictions are weighted according to their importance (“The predictive models can weigh such data more heavily for new users and less heavily for older users”, [0037]). This means that certain age data subsets are more important than others and contribute the most for the prediction outcome. As a common practice, the less important user age data subsets may be filtered out (not considered). This process is indeed a linear search process. The method shown in Fig. 3 is a modified gradient boost tree structure as compared to a simple gradient boosted tree structure comprising only a single gradient boosted tree for all user ages without splitting the data into multiple user age groups.
Therefore, the combination of the cited references teaches the claimed limitations in question.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
11/17/2022